internal_revenue_service number release date index number - ------------------- ------------------------------- ----------------------------- ------------------------------- - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-130103-03 date date ----------------- ------------------ ------------------------ ------------------------ ein ---------------- x y country date dear -------------- correspondence submitted on behalf of x requesting an extension of time pursuant to sec_301 of the procedure and administration regulations to file an election under sec_301_7701-3 to be treated as a disregarded_entity effective date entity formed under the laws of country y intended that x would elect to be a disregarded_entity effective date however inadvertently form_8832 entity classification election was not filed timely the information submitted states that x a wholly owned subsidiary of y is an this letter responds to your letter dated date and subsequent sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity has a single owner and makes an election to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 plr-130103-03 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer based solely on the information submitted and the representations made we provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time until days from the date of this letter to file form_8832 with the appropriate service_center to be treated as a disregarded_entity effective date a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer s requesting it sec_6110 of concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely heather c maloy associate chief_counsel passthroughs and special industries plr-130103-03 being sent to x enclosures copy of this letter copy for sec_6110 purposes
